DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see section titled “The Rejection of Claims Under § 112”, with respect to claims 1 and 15 have been fully considered and are persuasive.  The rejection of claims 1-5, 8, 10 and 15 under 35 U.S.C. § 112(a) has been withdrawn. 
Applicant's arguments, see section titled “The Rejection of Claims Under § 112”, with respect to claim 5 have been fully considered and are not persuasive because Applicant did not address the issue with changing “is” to “includes” and paragraphs [0040] and [0066] and claim 11 does not provide support for broadening the scope of the claim.
Applicant’s arguments, see section titled “The Rejection of Claims Under § 103”, with respect to claims 1-5 and 8 have been fully considered and are persuasive.  The rejection of claims 1-5 and 8 has been withdrawn. 

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:  change “the sidelink resources” in line 11 to “the pool of sidelink resources” and “SCI signalling” in line 16 to “the SCI signalling”.  Appropriate correction is required.
Claim(s) 8 is/are objected to because of the following informalities:  change “the at least third” in lines 3 and 5 to “the at least a third” and “selection” in line 4 to “the selection”.  Appropriate correction is required.
Claim(s) 10 is/are objected to because of the following informalities:  change “selection” in line 4 to “the selection”.  Appropriate correction is required.
Claim(s) 15 is/are objected to because of the following informalities:  change “a first set candidate” in lines 2-3 to “a first set of candidate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10 and 15 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, Applicant has amended this claim to now recite “a minimum time gap…to accommodate…(SCI) signalling” and “prior to reception of the HARQ feedback, …a third sidelink resource of the pool”. Applicant states that support is found in paragraphs [0040] and [0066] and previously pending claim 11. A review of these paragraphs and previously pending claim 11 and the rest of the specification does not appear to support the above amendments. Paragraph [0040] discloses “a minimum time gap, N_sens_proc, may be introduced between blind retransmissions for the resource selection procedure. The minimum time gap may accommodate at least the Sidelink Control Information (SCI) processing time” but the paragraph and the rest of the specification does not appear to disclose what happens during the SCI processing time, e.g., SCI signalling, creating the SCI only, etc. Additionally, previously pending claim 11 recites “encode, for transmission to the other UE, a first transmission that, by Sidelink Control Information (SCI) signaling, indicates reservation of at least one sidelink resource for potential retransmissions of the TB prior to reception of first HARQ feedback…when the HARQ feedback associated with the first transmission indicates a negative acknowledgment (NACK): encode, for transmission to the other UE…a second transmission…the second transmission being a retransmission of the first transmission”. It appears these features of previously pending claim 11 relates to a different HARQ feedback compared to HARQ feedback recited earlier in claim 1. Also, it is unclear how previously pending claim 11 has “third sidelink resource of the pool for potential retransmissions of a transport block” when previously claim 11 and paragraph [0071] of the specification recites “reservation of at least one sidelink resource for potential retransmissions of the TB prior to reception of first HARQ feedback”. Claims 2-5, 8, 10 and 15 fails to resolve the deficiency of claim 1 and are thus rejected under similar rationale.
Regarding claim 4, this claim recites the limitation "the second sidelink resource for transmission of the HARQ feedback" in lines 1-2. In view of claim 1, it appears that the second sidelink resource is used for transmission in both the retransmission and the HARQ feedback. Applicant does not provide support for this feature within the specification nor has the Examiner found support for this feature within the specification.
Regarding claim 5, claim 5 have been amended to now recite “a lower bound…includes a processing time of a…PSCCH”. Applicant has broadened the scope of what the lower bound is and thus the lower bound may additionally include other time(s) besides the processing time of the PSCCH. A review of the specification numerously recite that the lower bound is a processing time of a PSCCH. MPEP 2163.05 states “The failure to meet the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, commonly arises when the claims are changed after filing to either broaden or narrow the breadth of the claim limitations, or to alter a numerical range limitation or to use claim language which is not synonymous with the terminology used in the original disclosure”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 4, 10 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second sidelink resource for transmission of the HARQ feedback" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim(s) 10, the boundaries of “selection of the first sidelink resource comprising selection” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processing circuitry or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.
Regarding claim(s) 15, the boundaries of “selection of the first sidelink resource comprising selection” is/are unclear because the claim(s) does not provide a discernable boundary on what performs the function(s). The recited function(s) does not follow from the structure recited in the claim, i.e., processing circuitry or memory, so it is unclear whether the function(s) requires some other structure or is simply a result of operating the apparatus in a certain manner. Thus one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim(s). See MPEP 2173.05(g) for more information.

Allowable Subject Matter
Claims 6-7, 13-14 and 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record, in single or combination, does not teach, suggest or provide rationale for, in view of other limitations within the same claim, “receive, from the other UE in response to the V2X retransmission, HARQ feedback on a second PSFCH indicated by the first PSCCH, the HARQ feedback on the second PSFCH comprising the HARQ feedback for the V2X sidelink transmission and HARQ feedback indicating successful or unsuccessful reception of the V2X sidelink retransmission, a periodicity of PSFCH resources being selected from among 1, 2, and 4 slots such that the first and second PSFCH are separated by 1, 2, or 4 slots, respectively” of claim 19 and the amendments herein made to claims 6-7 and 13-14, which were originally objected to, to rewrite these claims in independent form including all the limitations of the base claim and any intervening claims indicates the reason(s) claims 6-7, 13-14 and 19-20 are patentable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER P CHAU whose telephone number is (571)270-7152. The examiner can normally be reached 9:30 A.M - 6 P.M. ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER P CHAU/Primary Examiner, Art Unit 2476